internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-121720-01 date date new parent old parent sub sub sub third party license date date date date date date x we respond to your date request for a ruling on behalf of new parent that under sec_1504 of the internal_revenue_code the internal_revenue_service will waive the general_rule of sec_1504 you submitted additional information in a letter dated date the information submitted indicates that as of date old parent was the common parent of a consolidated_group which included sub on date sub formed sub and contributed the stock of sub to sub on date sub issued plr-121720-01 shares constituting x percent of its outstanding_stock to third party in order to obtain license sub issued more shares in an initial_public_offering on date causing sub 1’s ownership of sub to fall below percent on date old parent merged with and into new parent in a transaction intended to qualify under sec_368 merger and sub merged with and into sub in a transaction intended to qualify under sec_368 merger the taxpayers have represented that neither of these transactions was a reverse_acquisition within the meaning of sec_1_1502-75 of the income_tax regulations as a result of these transactions sub and its subsidiaries left a consolidated_group and within months joined a group the common parent of which is the successor to the common parent of sub 2's former group sec_1504 provides that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group for a taxable_year that includes any period after date and the corporation ceases to be a member of the group in a taxable_year beginning after date for periods after the cessation the corporation and any successor of the corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of the common parent before the 61st month beginning after the first taxable_year in which it ceased to be a member of the affiliated_group thus sub and its subsidiaries would be prevented from joining the consolidated_return of the new parent group however sec_1504 allows the secretary to waive the application of sec_1504 to any corporation for any period subject_to such conditions as the secretary may prescribe sec_1504 was enacted by section a of the tax_reform_act_of_1984 the conference_report stated that the rule prohibiting consolidation after deconsolidation was an anti-abuse rule h_r conf_rep no pincite revproc_91_71 1991_2_cb_900 grants an automatic waiver of the sec_1504 general_rule for taxpayers who meet its requirements if a taxpayer qualifies for the automatic waiver the process described in the revenue_procedure is the exclusive means for obtaining a waiver of sec_1504 the automatic waiver generally applies to any corporation that ceased to be a member of a group and rejoins the same group ie the group remained in existence within the meaning of sec_1 because merger terminated the old parent consolidated_group sub cannot rejoin the group to which it belonged before the disaffiliation and therefore cannot avail itself of the automatic waiver consequently the parties in this case must obtain a ruling granting a sec_1504 waiver before a consolidated_return may be filed new parent represents that the transactions described herein have not provided and will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance that would not otherwise be secured had the transactions not occurred including but not limited to the use of a net_operating_loss or credit that would otherwise have expired the representations submitted by the taxpayer form a material basis for plr-121720-01 issuance of this ruling letter based upon the information submitted and on the representations set forth above we rule that pursuant to sec_1504 the application of sec_1504 is hereby waived provided that new parent and sub and their subsidiaries constitute an affiliated_group_of_corporations within the meaning of sec_1504 sub and its subsidiaries through its successor sub may join in the filing of a consolidated federal_income_tax return with new parent beginning on date and for subsequent taxable years no opinion is expressed or implied about the tax treatment of the transactions described above under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings specifically no opinion is expressed concerning the tax consequences of merger or merger temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of the revenue_procedure are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances a copy of this letter should be attached to the consolidated federal_income_tax return of the taxpayers involved for the taxable_year including date this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we have sent a copy of this letter to the taxpayer sincerely yours associate chief_counsel corporate by chief branch
